In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-17-00424-CV
                             ________________________


                          M&L BUILDERS, INC., APPELLANT

                                            V.

                        KRISU HOSPITALITY, LLC, APPELLEE



                          On Appeal from the 223rd District Court
                                    Gray County, Texas
              Trial Court No. 38,934; Honorable Phil N. Vanderpool, Presiding


                                      April 30, 2019

               ORDER OF REINSTATEMENT AND DISMISSAL
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      M&L Builders, Inc. and Mukesh Bhakta appealed from a default judgment in favor

of Krisu Hospitality, LLC. We abated the appeal on January 2, 2018, upon receiving

notice that Bhakta was in bankruptcy. See TEX. R. APP. P. 8.1, 8.2. In April 2018, Bhakta

filed a suggestion of bankruptcy, informing this court that his bankruptcy proceeding was

dismissed and that M&L Builders was now in bankruptcy. On May 1, 2018, pursuant to

Bhakta’s motion, we reinstated the appeal, severed Bhakta’s appeal into cause number
07-18-00156-CV, and abated M&L Builders’s appeal in accordance with Texas Rule of

Appellate Procedure 8.2.


       In our May 1 order, we directed M&L Builders and Krisu Hospitality to promptly

inform this court of the resolution of M&L Builders’s bankruptcy proceeding or any other

event authorizing reinstatement of the appeal. See TEX. R. APP. P. 8.3(a). We received

no further communication regarding M&L Builders’s bankruptcy from the parties. In April

2019, pursuant to an inquiry, the clerk of this court received notice from the bankruptcy

court that M&L Builders’s bankruptcy had been resolved. Accordingly, by letter of April

9, 2019, we directed M&L Builders to file a motion requesting reinstatement or an

extension of the abatement by April 19, or the appeal would be dismissed. See id. at

42.3(c). To date, M&L Builders has not filed a response to the court’s letter.


       Therefore, we reinstate the appeal for the purpose of dismissal and dismiss the

appeal because M&L Builders failed to comply with an order of this court. TEX. R. APP. P.

42.3(c).


       It is so ordered.


                                                       Per Curiam




                                            2